ADKINS, Chief Justice:
By petition for certiorari we have for review a decision of the District Court of Appeal, Fourth District (Bush v. Trans World Airlines, Inc., 284 So.2d 510), which allegedly conflicts with a prior decision of this Court (Marley v. Saunders, 249 So.2d 30 [Fla.1971]) and the District Courts of Appeal (Arnold v. McGrady, 239 So.2d 854 [Fla.App.2d 1970] and Means v. Douglas, 110 So.2d 88 [Fla.App.lst 1959]). We have jurisdiction. Florida Constitution, Article V, Section 3(b) (3), F.S.A.
Upon dispensing with oral argument pursuant to Rule 3.10, F.A.R., 32 F.S.A., the decision of the District Court of Appeal is reversed on authority of our decision in Clement v. Aztec Sales, Inc., 297 So.2d 1, opinion filed June 19, 1974, and the cause is remanded with directions that the District Court consider petitioner’s appeal on the merits.
It is so ordered.
ROBERTS, ERVIN, McCAIN and OVERTON, JJ., concur.